By the Court:
The action is upon a promissory note made by the defendants to one Mead. It appears from the bill of exceptions that, after the note was indorsed and transferred by Mead, but before the defendants had knowledge of that fact, Mead and the defendants had certain business dealings by which he became indebted to them in the sum of $235 80, and they to him in the sum of $200. The defendants pleaded their account as a set-off to the note, and when the plaintiff sought to introduce evidence to prove the indebtedness to Mead, and that there was really only a balance of $35 80 due from him, the defendants objected, on the ground that the evidence was irrelevant and incompetent, because the plaintiff had not pleaded this indebtedness. The Court overruled this objection and admitted the evidence, and this constitutes the only error assigned in the case.
*79There was no error in the ruling. The two demands were cross - demands, and must be deemed compensated, so far as they equaled each other. The plaintiff had no opportunity, and was, therefore, not required to plead the demand in favor of Mead.
Judgment and order affirmed.